Exhibit 99.1 Insys Therapeutics Announces Delay in the Release of its Fourth Quarter and Full Year 2016 Results Fourth Quarter 2016 Net Sales Estimated at $54 million PHOENIX, March 15, 2017 (GLOBE NEWSWIRE) Insys Therapeutics, Inc. (NASDAQ:INSY) (“Insys” or “the Company”) today announced that the Company will delay the release of its financial results for the fourth quarter and full year 2016.The Audit Committee of the Company’s Board of Directors has been conducting an independent review of the Company’s processes related to estimation of, and increases to, certain sales allowances recorded during 2016, with a potential reduction of 2015 net revenue and pre-tax income not expected to exceed $5 million, as well as extended payment terms offered to certain customers during the third quarter of 2016. As a result of the review, which is on-going, the Company does not expect to announce its fourth quarter and full year 2016 financial results on March 16, 2017, as previously planned.The Company has filed a notification of late filing on Form 12b-25 with the Securities and Exchange Commission to obtain an automatic 15-day extension of the filing deadline for its Annual Report on Form 10-K for the fiscal year ended December 31, 2016.Based upon available information, the Company expects that it will be able to complete the preparation and filing of the Form 10-K within the extension period. The Company and the Audit Committee are working diligently to complete their review and the Company will make a further announcement regarding updated timing of its release of financial results and a related conference call once the review is completed. The Company estimates that its net sales during the quarter ended December 31, 2016 were approximately $54 million.The Company’s estimate of net sales during the fourth quarter of 2016 is preliminary and unaudited and is subject to completion of financial closing procedures and the audit of the Company’s 2016 financial results. Consequently, this estimate amount may differ from the amount that will be reflected in the Company’s audited consolidated financial statements for the quarter and year ended December31, 2016. About Insys Therapeutics, Inc.
